UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended June 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-4454 INTERDYNE COMPANY (Exact name of registrant as specified in its charter) California 95-2563023 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Flagstone Apt 425 Irvine, CA 92606 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (949)748-7470 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES TNO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No T Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES TNO £ Total revenues for registrants fiscal year ended June 30, 2009 were zero. The aggregate market value of voting Common Stock held by non-affiliates of the Registration on August 31, 2009 was $141,999. As of August 31, 2009, there were 39,999,942 shares of Common Stock, no par value, issued and outstanding. Transfer Agent for the Company is: OTR Inc., 1roadway, Suite 920, Portland, OR 97205, Tel: 503-225-0375. PART I ITEM 1. BUSINESS The Company is currently dormant and is looking for new opportunities. ITEM 2. PROPERTIES The Company uses the home office of an officer at 2 Flagstone Apt 425, Irvine, CA 92606, and was charged management fees by the officer of $6,000 per annum during fiscal years 2009 and 2008 for the use of the home office and for providing accounting and other services. ITEM 3. LEGAL PROCEEDINGS The Company is not a party to any pending legal proceedings and no such proceedings are known to be contemplated. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matter was submitted to a vote of security holders of the Company during the fiscal year 2009. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS The following table sets forth the range of low and high bid prices for the Company's common stock, for each fiscal quarter commencing July 1, 2006 and ending June 30, 2009.The prices for year ended June 30, 2009 were extracted from the Google Finance website.Such quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and do not necessarily represent actual transactions. 2 2006 Quarter ended September 30 $ 0.02 $ 0.02 Quarter ended December 31 $ 0.02 $ 0.04 2007 Quarter ended March 31 $ 0.02 $ 0.02 Quarter ended June 30 $ 0.02 $ 0.03 Quarter ended September 30 $ 0.02 $ 0.02 Quarter ended December 31 $ 0.015 $ 0.02 2008 Quarter ended March 31 $ 0.012 $ 0.02 Quarter ended June 30 $ 0.01 $ 0.02 Quarter ended September 30 $ 0.01 $ 0.02 Quarter ended December 31 $ 0.002 $ 0.005 2009 Quarter ended March 31 $ 0.002 $ 0.0025 Quarter ended June 30 $ 0.01 $ 0.01 As of August 31, 2009, both the high and low bid prices for the Company's Common Stock were $0.01 and $0.01 respectively. There were approximately 1,631 record owners of such Common Stock. To management's knowledge, the Company has never paid dividends on its common stock. The Company does not intend to pay dividends in the foreseeable future. ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS The following discussion should be read in conjunction with the Company’s financial statements. The Company is currently dormant. Between October 8, 1990 and June 30, 1991, the Company made advances to Acculogic, Inc., an affiliate, totaling $395,000. At June 30, 2009, the outstanding balance including interest totaled $267,281. The advances bear interest of 8.5% per annum for the years ended June 30, 2009 and 2008. Interest earned from the affiliate were $22,213 and $21,748 for the years ended June 30, 2009 and 2008, respectively. The cash needs of the Company will be funded by collections from amounts due from its affiliates. (See paragraph on Certain Relationships and Related Transactions in Item 12) Employees The Company presently has no employees and is managed by the two incumbent directors: Sun Tze Whang, Chairman of the Board and Chief Executive Officer, and Kit Heng Tan, Chief Financial Officer and Secretary.Kit Heng Tan charged the Company the sum of $6,000 per annum for fiscal years 2009 and 2008 for providing accounting and other services and also for the use of his home office. None of the Company's employees are currently represented by any labor union. ITEM 7. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The audited financial statements as of June 30, 2009 and June 30, 2008 and for the years then ended are set forth on the following pages. 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Interdyne Company: We have audited the accompanying balance sheets of Interdyne Company (the "Company") as of June 30, 2009 and 2008 and the related statements of income, accumulated deficit, and cash flows for the years ended June 30, 2009 and 2008. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company at June 30, 2009 and 2008 and the results of their operations and their cash flows for the years ended June 30, 2009 and 2008 in conformity with U.S. generally accepted accounting principles. s/s Farber Hass Hurley LLP September 7, 2009 Camarillo, California 4 INTERDYNE COMPANY BALANCE SHEET JUNE 30, 2 ASSETS 2009 2008 CURRENT ASSETS: Cash $ 208 $ 1,618 Due from affiliate 267,281 263,830 Total current assets 267,489 265,448 TOTAL ASSETS $ 267,489 $ 265,448 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accrued professional fees $ 8,350 $ 9,350 Accrued management fees to related party 24,670 18,670 Other accrued expenses 5,582 5,454 Total current liabilities 38,602 33,474 STOCKHOLDERS' EQUITY: Preferred stock, no par value; authorized 50,000,000 shares; no shares outstanding Common stock, no par value; 100,000,000 shares authorized; 39,999,942 shares issued and outstanding 500,000 500,000 Accumulated deficit (271,113 ) (268,026 ) Total stockholders' equity 228,887 231,974 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 267,489 $ 265,448 See accompanying notes to financial statements. 5 INTERDYNE COMPANY STATEMENTS OF INCOME AND ACCUMULATED DEFICIT FOR THE YEARS ENDED JUNE 30, 2009 AND 2008 2009 2008 EXPENSES: Professional fees $ 11,200 $ 9,600 General and administrative 7,300 7,068 Management fees to related party 6,000 6,000 Total expenses 24,500 22,668 OTHER INCOME – Interest from affiliate 22,213 21,748 INCOME/(LOSS) BEFORE INCOME TAXES (2,287 ) (920 ) INCOME TAXES 800 800 NET LOSS (3,087 ) (1,720 ) ACCUMULATED DEFICIT, BEGINNING OF YEAR (268,026 ) (266,306 ) ACCUMULATED DEFICIT, END OF YEAR $ (271,113 ) $ (268,026 ) NET LOSS PER SHARE BASIC AND DILUTED $ 0.00 $ 0.00 WEIGHTED AVERAGE SHARES OUTSTANDING BASIC AND DILUTED 39,999,942 39,999,942 See accompanying notes to financial statements. 6 INTERDYNE COMPANY STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2009 AND 2008 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (3,087 ) $ (1,720 ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Due from affiliate (3,451 ) (9,249 ) Accrued expenses 5,128 9,627 Net cash used in operating activities (1,410 ) (1,342 ) CASH, BEGINNING OF YEAR 1,618 2,960 CASH, END OF YEAR $ 208 $ 1,618 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION - Income tax paid $ 800 $ 800 See accompanying notes to financial statements. 7 INTERDYNE COMPANY NOTES TO FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business - Interdyne Company (the "Company") was incorporated in October 1946 in the state of California.On November 22, 1988, the Company filed a voluntary petition for reorganization under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Central District of California.On May 17, 1990, the Company’s Amended Plan of Reorganization (the “Plan”) was confirmed by Bankruptcy Court, and the Plan became effective May 29, 1990.On July 20, 1990, the Bankruptcy Court approved a stipulation for nonmaterial modifications to the Plan.All claims and interest have been settled in accordance with the terms of the Plan.On August 22, 1990, the Board of Directors approved a change in the Company’s year-end to June 30, pursuant to the Plan. Concentrations of Credit Risk – Financial instruments, which potentially subject the Company to concentrations of credit risk, consist principally of a receivable due from an affiliate. Due to a guarantee of the amount by a different credit-worthy affiliate, an allowance for possible losses has not been made. Income Taxes – The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (see Note 4). Use of Estimates – Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities to prepare these financial statements in conformity with accounting principles generally accepted in the United States.
